Citation Nr: 0938214	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 
1968 to December 1970.  He also served in the California Army 
National Guard.

In August 2005, the RO, in pertinent part, granted service 
connection for tinnitus and right ear hearing loss, evaluated 
as 10 and 0 percent disabling, respectively, effective from 
January 29, 2005.  The Veteran appealed to the Board of 
Veterans' Appeals (Board), challenging the evaluations and 
effective dates.

In July 2008, the Board denied a higher initial evaluation 
for tinnitus.  The Board also denied an earlier effective 
date for the Veteran's awards of service connection.  The 
matter of his entitlement to a higher initial compensable 
evaluation for right ear hearing loss was remanded for 
additional development.

In August 2009, following the receipt of additional evidence, 
the RO confirmed its prior decision denying an initial 
compensable rating for right ear hearing loss.  The issue was 
returned to the Board, and is now presented for further 
appellate consideration.


FINDINGS OF FACT

1.  Service connection is not in effect for left ear hearing 
loss.

2.  The Veteran has level I auditory acuity, bilaterally.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.1, 
4.85, 4.86 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a higher initial evaluation for his right 
ear hearing loss.  He feels that the rating should be 
increased to 10 percent.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the Veteran in April 2005, and subsequent notices provided in 
May and November 2006, the AOJ informed the Veteran of the 
information and evidence required to substantiate his claim 
and of his and VA's respective duties for obtaining the 
information and evidence.  He was also informed of the manner 
in which ratings and effective dates are assigned for awards 
of disability benefits.  Although the totality of the 
required notice was not provided until after his claim was 
initially adjudicated, the claim was subsequently re-
adjudicated in an August 2009 supplemental statement of the 
case, thereby correcting any defect in the timing of the 
notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's claims file contains all 
post-service medical reports for which he has provided 
identifying information and releases.  He has also been 
examined.  Inasmuch as the report of the most recent (May 
2009) examination contains all of the puretone audiometry and 
speech discrimination test data necessary to the proper 
evaluation of his disability, the Board finds the examination 
adequate.  No further development action is required.


II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Hearing loss is evaluated under Diagnostic Code 6100.  The 
condition is normally rated on the basis of controlled speech 
discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2008).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to alternative 
methodologies apply only when the examiner certifies that use 
of the speech discrimination test is not appropriate; when 
the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more; or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. §§ 4.85(c), 4.86 (2008).

Generally speaking, if impaired hearing is service connected 
in only one ear, the non-service-connected ear is assigned a 
designation of Roman numeral I for purposes of determining 
the percentage evaluation from Table VII.  However, effective 
from December 6, 2002, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (now codified at 
38 C.F.R. § 3.383(a)(3)).  See also 38 C.F.R. § 3.385 (2008) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

In the present case, the evidence of record shows that the 
Veteran underwent testing for auditory acuity on four 
occasions between November 2004 and May 2009.  The May 2009 
report is the only report that contains all of the puretone 
audiometry and speech discrimination test data necessary for 
the proper evaluation of his disability.  On that occasion, 
testing revealed puretone thresholds of 20, 40, 65, and 65 
decibels in his right ear and 20, 50, 60, and 55 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 47.5 for 
the right ear and 46.25 for the left ear.)  Additionally, he 
had speech discrimination scores of 94, bilaterally.  Under 
38 C.F.R. § 4.85 and Table VI, these results correspond to 
level I acuity for both ears.

These data clearly show that the Veteran's service-connected 
right ear hearing loss is not independently ratable at 10 
percent.  That is to say, assuming for a moment-for 
analytical purposes-that the Veteran had normal hearing 
(i.e., level I acuity) in the non-service-connected left ear 
(which, coincidentally, is the actual level of impairment in 
that ear), he is entitled to no more than a noncompensable 
rating for the right ear under Table VII.  Accordingly, 
because the right ear is not independently ratable at 10 
percent or more, the impairment in his left ear may not be 
considered in rating his unilateral disability (that is, it 
must be considered normal, or level I, for rating purposes), 
and no more than a zero percent (noncompensable) rating may 
be assigned under Table VII.

In arriving at this conclusion, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that none of 
the evidence demonstrates that his right ear hearing 
disability has ever been more than noncompensably disabling 
since the time that he filed the underlying claim for service 
connection.  None of the audiological data supports the 
assignment of a rating in excess of the currently assigned 
evaluation.  Nor does the evidence demonstrate an 
"exceptional" pattern of hearing impairment, as defined in 
38 C.F.R. § 4.86 (2008).  The preponderance of the evidence 
is against the assignment of an initial compensable rating 
under the Schedule, and a "staged rating" is not warranted.  
See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criteria for such an award is a finding that the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's symptoms are fully contemplated by 
the schedular rating criteria, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable rating for right ear hearing loss is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


